      Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 TARSHA STAPLES,

       Plaintiff,

 v.                                                        Case No. 4:20-cv-00845

 FINANCIAL RECOVERY SERVICES,
 INC.,

       Defendant.

                                              COMPLAINT

         NOW COMES Plaintiff, TARSHA STAPLES, by and through her undersigned counsel,

complaining of Defendant, FINANCIAL RECOVERY SERVICES, INC., as follows:

                                      NATURE OF THE ACTION

         1.         This is an action brought by a consumer seeking redress for alleged violations of

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                     JURISDICTION AND VENUE

         2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.         Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                                PARTIES

         4.         TARSHA STAPLES (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant was domiciled in this Lewisville, Texas.

         5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).




                                                     1
   Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 2 of 6 PageID #: 2




         6.     FINANCIAL RECOVERY SERVICES, INC. (“Defendant” or “Financial

Recovery Services, Inc.”) maintains its principal place of business at 4510 West 77th Street, Suite

200, Minneapolis, Minnesota 55435.

         7.     Financial Recovery Services, Inc. specializes in debt collection and collects debts

on behalf of others nationwide.

         8.     Financial Recovery Services, Inc. is a “debt collector” as defined by 15 U.S.C.

§1692a(6) because (1) it uses instrumentalities of interstate commerce and the mail in the course

of collecting consumer debt; (2) the principal purpose of Financial Recovery Services, Inc.’s

business is the collection of debt owed or due or asserted to be owed or due another; and (3) it

regularly collects consumer debt owed to others.

                                  FACTUAL ALLEGATIONS

         9.     Plaintiff applied for and was issued a credit card by Credit One Bank, N.A. (“Credit

One”).

         10.    Over time, Plaintiff made various charges on the Credit One credit card for

personal, household, or family purposes.

         11.    On April 20, 2018, Plaintiff purportedly defaulted on the Credit One credit card

account (“subject debt”).

         12.    On October 22, 2018, Credit One charged-off the subject debt.

         13.    At some point thereafter, LVNV Funding, LLC (“LVNV”) purchased the subject

debt from Credit One.

         14.    Soon thereafter, LVNV placed the subject debt with Financial Recovery Services,

Inc. for collection.



                                                 2
   Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 3 of 6 PageID #: 3




        15.      On February 17, 2020, Financial Recovery Services, Inc. sent a letter to Plaintiff in

an attempt to collect the subject debt.

        16.      Financial Recovery Services, Inc.’s letter included a payment coupon, which stated,

in pertinent part “Balance due as of February 17, 2020: $855.42.”

        17.      The use of the language “Balance due as of” implies that interest may be charged

going forward.

        18.      If interest was accruing, the letter failed to state that the balance may increase due

to interest.

        19.      Financial Recovery Services, Inc.’s letter failed to state that interest could be

assessed to the subject debt after it was charged-off.

        20.      Upon information and belief, once the debt was charged off on October 22, 2018,

Credit One waived all interest on the account.

        21.      By including the language “Balance due as of” Financial Recovery Services, Inc.

failed to disclose if interest or other fees were accruing on the subject debt.

        22.      As a result of the language contained in Financial Recovery Services, Inc.’s letter,

Plaintiff was led to believe that interest would begin accruing if she did not promptly pay the

subject debt.

        23.      Financial Recovery Services, Inc. deliberately designed the language contained in

the letter to create a false sense of urgency and coerce Plaintiff into making a prompt payment on

the subject debt to avoid the assessment of the illusory interest.

                                      CLAIMS FOR RELIEF

                                           COUNT I:
                   Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)


                                                   3
   Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 4 of 6 PageID #: 4




       24.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       25.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was

incurred for personal, family, and household purposes.

       26.     Financial Recovery Services, Inc.’s letter is a “communication” as defined by 15

U.S.C. § 1692a(2) because it conveyed information regarding the subject debt to Plaintiff directly.

       a.      Violations of 15 U.S.C. § 1692e

       27.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. § 1692e.

       28.     Section 1692e(2)(a) of the FDCPA prohibits a debt collector from making false

representations regarding the character, amount, or legal status of the debt. 15 U.S.C. § 1692e(2).

       29.     Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to take

any action that cannot be legally taken or that is not intended to be taken.15 U.S.C. § 1692e(5).

       30.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

       31.     Financial Recovery Services, Inc.’s letter violated 15 U.S.C. §§ 1692e, e(2)(a), e(5),

and e(10) by falsely implying that Plaintiff can be charged interest after the subject debt was

charged-off, when in reality interest could not be legally or contractually assessed.

       32.     Financial Recovery Services, Inc.’s letter violated 15 U.S.C. §§ 1692e, e(2), e(5),

and e(10) by implicitly threatening to assess interest after the subject debt was charged-off, when

in reality Financial Recovery Services, Inc. and/or LVNV never intended to assess interest.

       b.      Violations of 15 U.S.C. §1692f

                                                 4
   Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 5 of 6 PageID #: 5




        33.    Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair

or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f.

        34.    Financial Recovery Services, Inc. violated 15 U.S.C. §1692f by using unfair or

unconscionable means in its attempts to collect the subject debt.

        35.    Specifically, it was inherently unfair and unconscionable for Financial Recovery

Services, Inc.’s to use language in its letter that is designed to create a false sense of urgency where

no urgency exists as Financial Recovery Services, Inc.’s and/or LVNV (1) could not legally or

contractually assess interest after the debt was charged-off and/or (2) did not intend to assess

interest.

        36.    As set forth above, Plaintiff was harmed by Financial Recovery Services, Inc.’s

deceptive conduct.




                                       Intentionally left blank




                                                   5
Case 4:20-cv-00845-SDJ Document 1 Filed 10/27/20 Page 6 of 6 PageID #: 6




   WHEREFORE, Plaintiff, TARSHA STAPLES, requests the following relief:

   A.     a finding that Defendant violated 15 U.S.C. §§ 1692e, e(2)(a), e(5), e(10), and f;
   B.     an order enjoining Defendant from further violations of 15 U.S.C. §§ 1692e,
          e(2)(a), e(5), e(10), and f;
   C.     an award of any actual damages sustained by Plaintiff;
   D.     an award of such additional damages to Plaintiff, as the Court may allow, but not
          exceeding $1,000;
   E.     an award of costs of this action, together with reasonable attorney’s fees as
          determined by this Court; and
   F.     an award of such other relief as this Court deems just and proper.


Plaintiff demands a trial by jury.

Dated: October 27, 2020                                Respectfully Submitted,


                                                       TARSHA STAPLES
                                                       /s/ Victor T. Metroff


                                                       Victor T. Metroff
                                                       Mohammed O. Badwan
                                                       Counsel for Plaintiff
                                                       Sulaiman Law Group, Ltd.
                                                       Lombard, IL 60148
                                                       Phone (630) 575-8180
                                                       Fax: (630) 575- 8188
                                                       mbadwan@sulaimanlaw.com
                                                       vmetroff@sulaimanlaw.com




                                           6
